Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 1 of 6




                     Composite Exhibit 1
Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 2 of 6
Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 3 of 6
Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 4 of 6
Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 5 of 6
Case 0:20-cv-61418-RAR Document 1-2 Entered on FLSD Docket 07/14/2020 Page 6 of 6




 Reg. No. 6,062,657                 MPL Communications Limited (UNITED KINGDOM LIMITED LIABILITY COMPANY)
                                    l Soho Square
 Registered May 26, 2020            London. UNITED KINGDOM W!D3BQ

                                    CLASS 9: Optical discs featuring musical performances; gramophone records featuring
 Int. Cl.: 9, 16, 25, 41            musical performances; compact discs featuring musical performances; magnetic tapes and
                                    magnetic discs featuring musical performances; video and sound recordings all featuring
 Service Mark                       music and musical performances; cinematographic films featuring vocal and musical
                                    performances; pre-recorded video tapes featuring musical performances
 Trademark
                                    CLASS 16: Printed matter, namely, calendars, sheet music, music folios, concert and tour
 Principal Register                 brochures featuring information about music and musical performances; posters

                                    CLASS 25: Articles of outcrclothing and underclothing, namely, shirts, blouses, jackets,
                                    scarves, ties, dressing gowns, bath robes, sleeping garments, hats, socks, belts, caps, gloves
                                    and aprons, all for wear, jeans, neckwear; knitted articles of clothing and articles of clothing
                                    made from knitted materials, namely, t-shirts, shorts and hooded tops

                                    CLASS 41: Musical entertainment and performance services Entertainment, namely, live
                                    performances by a musical band

                                    OWNER OF lJNJTED KINGDOM , REG. NO. UK0000202654, DATED 07-10-1995,
                                    EXPIRES 07-10-2025

                                    The mark consists of a stylized drawing of wings in the shape of the letter "W".

                                    SER. NO. 88-580,507, FILED 08-15-2019




    Director of the United States
    Patent and Trademark Office
